DETAILED ACTION
This Action is in response to Applicant' s response filed on 09/29/2021.  Claims 1-20 are still pending in the present application.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Daniel (US 2014/0063196 A1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel (US 2014/0063196 A1).

Consider claim 1, Daniel discloses a stationary vision system disposed at a road along which vehicles travel, the stationary vision system comprising: 
(abstract; figures 1A, 2A, 3A; plurality of 3D cameras)
a wireless communication device operable to wirelessly communicate with vehicles traveling along the road;  (paragraphs 25 and 29)
a control comprising a data processor operable to process image data captured by the image sensor; (paragraphs 25 and 29)
wherein the control is operable to communicate with vehicles traveling along the road via the wireless communication device; (paragraphs 25 and 29)
wherein the control, responsive at least in part to processing of image data captured by the imaging sensor, generates a 3D model, the 3D model comprising (i) a static 3D model of the environment at and along the portion of the road encompassed by the field of view of the imaging sensor and (ii) a dynamic 3D model of moving objects at and along the portion of the road encompassed by the field of view of the imaging sensor; and (see at least paragraph 49; 3D camera 304 is operative to capture an image or video 310 of the intersection 308 and detect the presence of a vehicle or pedestrian 311 near the intersection 308, a display means 312 electronically connected to the processor 302, and positioned within an emergency services vehicle 314, wherein the display means is visible to a driver of the emergency services vehicle 314, a means 316 to control the 3D camera 304 electronically connected to the processor 302)
wherein the control transmits the 3D model to vehicles traveling along the road. (paragraph 49; display the video or image 310 captured by the first 3D sensor 304)

claim 2, Daniel discloses the claimed invention except for wherein the control, responsive to determination of the presence of a vehicle traveling along the road, uniquely identifies the vehicle.  (paragraphs 6 and 18; network of interconnected cameras; intelligent traffic and emergency service management system)

Consider claim 3, Daniel discloses the claimed invention wherein the control uniquely identifies the determined vehicle by identifying a unique identifier disposed at the vehicle.    (paragraph 16; network of computers comprises various processors which are interconnected through wireless connections)

Consider claim 5, Daniel discloses the claimed invention wherein responsive to identifying the vehicle, and based on the unique identifier of the vehicle the control determines a location of the vehicle in the 3D model relative to static elements of the static 3D model and transmits the determined location of the vehicle in the 3D model to the determined and identified vehicle.  (abstract; determine position of vehicles)

Consider claim 6, Daniel discloses the claimed invention wherein the imaging sensor is one of a plurality of imaging sensors disposed at and along the road and having respective fields of view of the road.  (figures 1A, 2A and 3A)

Consider claim 7, Daniel discloses the claimed invention wherein each imaging sensor of the plurality of imaging sensors has a field of view that overlaps the field of view of at least one adjacent imaging sensor of the plurality of imaging sensors. (figures 1A, 2A and 3A)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Strimling (US 2014/0334684 A1).

claim 4, Daniel the claimed invention except for wherein the unique identifier disposed on the vehicle comprises a laser-readable tag at an exterior portion of the vehicle.
In related art, Strimling discloses a unique identifier disposed on the vehicle comprises a laser-readable tag at an exterior portion of the vehicle. (see at least paragraph 40; the station may include a license plate reader, e.g., in the form of a camera that is suitable or aimed to image (e.g. capture the image of) the license plates or tags or other unique identifier of each vehicle that enters or passes the station.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Strimling into the teachings of Demirdjian and Pinto to effectively automatically and positively identify a vehicle.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Demirdjian (US 8,686,873 B2).

Consider claim 8, Daniel discloses the claimed invention except for wherein a plurality of radar sensors disposed at the road and having fields of sensing that encompass the road, wherein the control generates the 3D model in part responsive to processing of data captured by the radar sensors.
In related art, Demirdjian discloses a plurality of radar sensors disposed at the road and having fields of sensing that encompass the road, wherein the control generates the 3D model in part responsive to processing of data captured by the radar sensors.  (col. 2, lines 49-64; LIDAR sensors)
.

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-20 are allowed.  None of the prior art, either alone or in combination, discloses “a plurality of imaging sensors disposed along a road along which vehicles travel and having respective fields of view that encompass a respective portion of the road and the environment at the respective portion of the road; wherein each imaging sensor of the plurality of imaging sensors has a field of view that overlaps the field of view of at least one adjacent imaging sensor of the plurality of imaging sensors; a wireless communication device operable to wirelessly communicate with vehicles traveling along the road; a control comprising a data processor operable to process image data captured by the image sensors; wherein the control is operable to communicate with vehicles traveling along the road via the wireless communication device; wherein the control, responsive at least in part to processing of image data captured by the imaging sensors, generates a three dimensional (3D) model of the environment at and along the portions of the road encompassed by the fields of view of the imaging sensors; wherein the control, responsive to determination of presence of a vehicle traveling along the road, transmits the 3D model to the determined vehicle and transmits the location of the vehicle in the 3D model to the determined vehicle; and wherein a controller of the determined vehicle at least in part controls the determined vehicle along the road at least in part responsive to the transmitted 3D model and transmitted location of the vehicle in the 3D model.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665